STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BROWN & ROOT INDUSTRIAL NO. 2022 CW 1163
SERVICES, LLC

VERSUS

ANTHONY E. FARRIS, JR., DECEMBER 1, 2022

KEVIN D. STEED, AND FIDES
CONSULTING, LLC

 

In Re: Brown & Root Industrial Services, LLC and = BRIS
Engineering, LLC, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 705222.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The trial court’s August 18, 2022 judgment
sustaining the exception of no right of action filed by
defendants, Anthony Farris, Jr., Kevin D. Steed, Jaeson M.
Brown, Jeffrey M Hebert, Robert A. Huval, Mitchell L. Morgan,
David E. Sterken, and Fides Consulting, LL¢ (collectively
“Defendants”), and dismissing with prejudice: Brown & Root
Industrial Services, LLC’s and BRIS Engineering, ‘LLC’s claim for
breach of fiduciary duty against Kevin Steed is reversed. The
Code of Civil Procedure generally does not provide for the grant
of a partial exception of no right of action or of a partial no
cause of action. Shinew v. Luciano Refrigerated Transport, Inc.,
96-2454 (La. App. list Cir. 11/19/97), 706 So.2d 140, 141 citing
Everything on Wheels Subaru, Inc. v. Subaru South, Inc., 616
So.2d 1234, 1239-41 (La. 1993). The trial court’s judgment
sustaining the exception of no right of action was an
impermissible partial judgment. Accordingly, the writ is granted
and the Defendants’ exception of no right of action as to Brown
& Root Industrial Services, LLC’s claim of breach of fiduciary
duty against Kevin Steed is denied.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

AS.)

DEPUTY CLERK OF COURT
FOR THE COURT